Curia,

The plaintiff had a right, within four days after judgment, perfected, to take out execution, and levy; or *to execute the writ of possession. But it was upon peril of error being brought, and bail given within that time, which operate as a supersedeas; and restitution will follow, if necessary.(a) In this case, that has been done in effect, not literally within the 4 days; but we do not doubt the power of a judge to enlarge the time, if done within the 4 days; and, in such case, this court may grant relief. That was done. Error was brought, and bail filed within the time limited by the order. Under the circumstances of this case, let all proceedings on the execution stay, until the further order of the court.
Buie accordingly.

 Vid. Blunt v. Greenwood, 1 Cowen, 15. Jackson v. Varick, ante. 412